Exhibit 10.1

 

PATENT LICENCE AGREEMENT

(ADAIR PATENT RIGHTS)

(MEDI-493)

 

between

 

CELLTECH THERAPEUTICS LIMITED

 

and

 

MEDIMMUNE INC.

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made the 19 day of January 1998

BETWEEN

 

1.                                       CELLTECH THERAPEUTICS LIMITED
(registered in England No. 1472269) whose principal place of business is at 216
Bath Road, Slough, Berkshire SL1 4EN, England (“Celltech”); and

 

2.                                       MEDIMMUNE INC. of 35 West Watkins Mill
Road, Gaithersburg, MD  20878, USA (“Licensee”).

 

WHEREAS

 

A.                                   Celltech claims John Robert Adair, Diljeet
Singh Athwal and John Spencer Emtage whilst employees of Celltech in or about
December 1989 developed certain processes and products in the field of genetic
engineering of monoclonal antibodies which are the subject of the Adair Patent
Rights, and

 

B.                                     Celltech has filed and prosecuted patent
applications and/or been granted patents in the Patent Offices of the United
Kingdom and elsewhere in respect of such processes and products, and

 

C.                                     Celltech wishes to grant and the Licensee
wishes to accept a licence under the Adair Patent Rights on the terms set out
below.

 

NOW IT IS HEREBY AGREED as follows:

 

1.                                      DEFINITIONS

 

In this Agreement the following words and phrases shall have the following
meanings unless the context otherwise requires:

 

1.1

 

“Adair Patent Rights”

 

shall mean the Patent Rights short particulars of which are set out in
Schedule 1 hereto and sometimes referred to collectively or individually as “the
Adair Patent”.

 

 

 

 

 

1.2

 

“Affiliate”

 

shall mean any company, partnership or other entity which directly or indirectly
Controls, is Controlled by or is under common Control with the relevant party to
this Agreement.

 

 

 

 

 

1.3

 

“Control”

 

shall mean ownership of more than 50% of the issued share capital or the legal
power to direct or cause the direction of the general management and policies of
the party in question.

 

 

 

 

 

1.4

 

“Commencement Date”

 

shall mean the date hereof;

 

--------------------------------------------------------------------------------


 

1.5

 

“Field”

 

shall mean the field of human therapy and prophylaxis.

 

 

 

 

 

1.6

 

“Net Receipts”

 

shall mean all monies received by or on behalf of the Licensee or by or on
behalf of its sub-licensees in respect of the sale of Product(s), less the
following items to the extent that they are paid or allowed and included in the
invoice price:

 

 

 

 

 

 

 

 

 

i)                                         normal discounts actually granted;

 

 

 

 

 

 

 

 

 

ii)                                      credits allowed for Products returned
or not accepted by customers: disallowed reimbursements;

 

 

 

 

 

 

 

 

 

iii)                                   packaging, transportation and pre-paid
insurance charges on shipments or deliveries to customers;

 

 

 

 

 

 

 

 

 

iv)                                  sales, customs, and excise taxes actually
incurred and paid by the Licensee or its sub-licensees in connection with the
sale or delivery of Product to customers.

 

 

 

 

 

 

 

 

 

Upon any sale or other disposal of Product by or on behalf of Licensee or its
sub-licensee other than a bona fide arms length transaction exclusively for
money or upon any disposal of the Product for purposes which do not result in a
disposal of such Product in consideration of sales revenue customary in the
country of use, such sale, other disposal or use shall be deemed to constitute a
sale at the then current maximum selling price in the country in which such
sale, other disposal or use occurs.

 

 

 

 

 

 

 

 

 

For the avoidance of doubt, the supply of Product free of charge for use in
clinical studies or to third parties for research evaluation purposes shall not
be included in this provision.

 

 

 

 

 

1.7

 

“Patent Rights”

 

shall mean patent applications or patents, inventor certificates, utility
certificates, improvement patents and models and certificates of addition and
includes any divisions, renewals, continuations, extensions or re-issues thereof
anywhere in the Territory and supplementary protection certificates.

 

3

--------------------------------------------------------------------------------


 

1.8

 

“Product”

 

shall mean antibodies or fragments thereof or any formulation containing the
same of which the Licensee is the proprietor or is otherwise licensed to
develop, make, have made, use or sell, and which bind to the respiratory
syncitical virus (MEDI-493).

 

 

 

 

 

1.9

 

“Territory”

 

shall mean worldwide.

 

 

 

 

 

1.10

 

“Valid Claim”

 

shall mean a claim of an issued, unexpired patent included within the Adair
Patent Rights which has not been held invalid or unenforceable in an unappealed
or unappealable decision of a court or competent body having jurisdiction
thereof.

 

2.                                      GRANT OF RIGHTS

 

2.1                                 Celltech hereby grants to the Licensee with
effect from the Commencement Date a non-exclusive licence under the Adair Patent
Rights to develop, make, have made, use and sell Products in the Field and
Territory;

 

2.2                                 Licensee shall be entitled to sublicense the
rights granted in clause 2.1 on terms which are subject and subordinate to the
terms of this Agreement and at least 14 days prior to the execution of any
sublicence, Licensee shall give written notice to Celltech of the identity of
the sublicensee together with details of the antibody covered by the sublicence
and Licensee shall provide Celltech with a redacted copy (excluding financial
and other relevant terms) of any sub-licence granted pursuant to this Clause 2.2
promptly after its execution.

 

3.                                      PAYMENT

 

3.1                                 In consideration of the Licences granted in
clause 2 the Licensee shall pay to Celltech an initial sum of [***] against
Celltech’s invoice to be issued on the Commencement Date.

 

3.2                                 In further consideration of the licenses
granted in Clause 2 the Licensee shall pay to Celltech annually upon each
anniversary of the Commencement Date [****] which amount may be offset in each
year up to a maximum of [***] against up to half the amount of any royalties
payable under Clause 3.3 by the Licensee in the same year.

 

3.3                                 In further consideration of the licences
granted in Clause 2 the Licensee shall pay to Celltech a royalty at the rate of
[***] of Net Receipts from all Products sold where the manufacture or sale of
the Product in a country of the Territory would, but for the licence granted
hereby, infringe a Valid Claim.

 

3.4                                 Payments due under Clause 3.3 shall be made
within 30 days of the end of each calendar quarter in respect of royalties
accruing on Net Receipts during that

 

4

--------------------------------------------------------------------------------


 

calendar quarter.  Payments due under Clause 3.2 shall be made within 30 days of
each anniversary of the Commencement Date.

 

3.5                                 All payments due under this Agreement:

 

3.5.1        are exclusive of any Value Added Tax or similar tax which shall be
payable in addition by the Licensee.

 

3.5.2        shall be made in pounds sterling or to the credit of a bank account
to be designated in writing by Celltech.  Payments due to Celltech in a currency
other than pounds sterling shall first be calculated in the relevant foreign
currency and then converted to pounds sterling at the rate of exchange of the
currency in the country in which such payments fall due, as determined by the
Financial Times Spot Rate for the pound in London first published on the day
after the last business day of the calendar quarter in respect of which the
royalties are payable.

 

3.5.3        shall be made in full without set-off and free and clear of and
without any deduction or withholding for or on account of taxes, duties, levies,
imposts, fees or charges and other duties that may be imposed by or under the
authority of any government or public authority as far as is legally possible
save with regard to withholding tax.  Where any sum due to be paid to Celltech
hereunder is subject to any withholding or similar tax the parties shall take
all reasonable steps to do all such acts and things and to sign all such deeds
and documents as will enable them to take advantage of any applicable double
taxation agreements with the object of paying the sums due to Celltech and on a
gross basis.  In the event there is no applicable double taxation agreement the
Licensee shall pay such withholding or similar tax, deduct the relevant amount
from the payment due to Celltech, and secure and send to Celltech proof of such
withholding or similar tax in a form satisfactory to Celltech as evidence of
such payment.

 

3.6                                 Where Celltech does not receive payment of
any sums due to it within the period specified hereunder in respect thereof
interest shall accrue on the sum outstanding at the rate of 2% above the “Base
Rate” from time to time of Midland Bank Plc calculated on a daily basis without
prejudice to Celltech’s right to receive payment on the due date therefor.

 

3.7                                 If restrictions on the transfer of currency
exist in any country of the Territory such as to prevent the Licensee from
making payments in the United Kingdom, the Licensee shall take all reasonable
steps to obtain a waiver of such restrictions or otherwise enable the Licensee
to make such payments failing which the Licensee may make the royalty payments
due upon sales in such country in local currency and deposit such payments in a
local bank or other depository designated by Celltech.

 

5

--------------------------------------------------------------------------------


 

4.                                      RECORDS AND STATEMENTS

 

4.1                                 The Licensee agrees to keep true and
accurate records and books of account containing all data necessary for the
calculation of the royalties payable to Celltech under clause 3.3.  At
Celltech’s request and expense the Licensee shall permit a representative of a
firm of independent accountants, appointed by Celltech and acceptable to the
Licensee (such acceptance not to be unreasonably withheld or delayed), upon
reasonable notice and at reasonable times, to inspect such books and records for
the purposes of verifying the royalties payable to Celltech by the Licensee.  If
the royalties are found to be in error such that royalties were underpaid, then
the Licensee shall promptly make good any deficiency including making payments
of interest on outstanding sums in accordance with the current rate subsisting
pursuant to clause 3.6 and if any deficiency of 5% or more is found to have
arisen the costs of the said inspection shall be borne by the Licensee.

 

4.2                                 The Licensee shall prepare a statement in
respect of each calendar quarter of this Agreement which shall show for the
calendar quarter in question the Net Receipts of sales by it or any sub-licensee
of Products on a country by country basis, details of the quantities of Products
manufactured and/or sold in each country in respect of which there are Adair
Patent Rights licensed under this Agreement and the royalty and VAT due to
Celltech thereon pursuant to clause 3 above.  Such statement shall be submitted
to Celltech within 30 days of the end of each calendar quarter to which it
relates together with a remittance for the royalties due to Celltech.  Celltech
shall simultaneously raise and send a VAT invoice to the Licensee.  If Celltech
shall give notice to the Licensee within ninety (90) days of the receipt of any
such statement that it does not accept such statement, the statement shall be
certified by a firm of independent accountants appointed and paid for by
Celltech and acceptable to Licensee (such acceptance not to be unreasonably
withheld or delayed).  The Licensee shall make available all books and records
necessary for the purpose of such clarification.  Following any such
clarification the parties shall make any adjustments necessary in respect of
royalties already paid to Celltech in relation to the period in question.

 

5.                                      PATENT PROSECUTION AND MAINTENANCE

 

5.1                                 Celltech hereby undertakes that at its own
expense it will:

 

5.1.1        prosecute such of the Adair Patent Rights which are patent
applications diligently to grant so as to secure the broadest protection
obtainable so far as it is reasonable to do so with particular reference to
Celltech’s commercial considerations; and

 

5.1.2        pay all renewal fees for the Adair Patent Rights for the full term
thereof so far as it is reasonable to do so with particular reference to
Celltech’s commercial considerations.

 

6

--------------------------------------------------------------------------------


 

6.                                      THIRD PARTY PATENTS AND INFRINGEMENTS

 

6.1                                 The Licensee shall promptly notify Celltech
in writing of any infringement or threatened infringement or improper or
unlawful use of or of any challenge to the validity of the Adair Patent Rights
of which it is or becomes aware and shall provide Celltech with evidence
thereof.

 

6.2                                 With respect to Adair Patent Rights as
licensed herein Celltech undertakes and agrees to take all such steps and
proceedings and to do all such other acts and things as may in Celltech’s sole
discretion be necessary to restrain any infringement or improper or unlawful use
of or to defend any challenge to the validity of the Adair Patent Rights in the
Territory and the Licensee shall permit Celltech to have the sole conduct of any
such steps and proceedings including the right to settle them whether or not the
Licensee is a party to them.  Licensee hereby agrees to cooperate fully with
Celltech at Licensee’s own cost and expense to the extent such cost and expense
is reasonable lending its name to the proceedings as may be necessary.  Celltech
shall be entitled to retain any and all monies received from such proceedings
subject to the Licensee being entitled to recover those expenses incurred by the
Licensee.

 

7.                                      LIABILITY

 

7.1                                 Celltech gives no representation or warranty
that the Adair Patent Rights which are patent applications will be granted or if
granted will be valid nor that the exercise of the rights granted to the
Licensee hereunder will not infringe the Patent Rights or other intellectual
property rights vested in Celltech or in any third party.

 

7.2                                 The Licensee hereby undertakes and agrees to
be solely responsible at its own cost and expense for dealing with and for any
liability, loss, damage, cost or expense arising from any contractual tortious
or other claims or proceedings by third parties concerning the development,
manufacture, marketing or sale of Products and in particular product liability
claims or proceedings and shall promptly indemnify Celltech against all such
liability, loss, damage, cost or expense.

 

7.3                                 No rights are granted save for those
expressly granted herein and no rights shall arise by implication, estoppel or
otherwise, and the Licensee acknowledges that it must satisfy itself as to the
need for licenses under intellectual property rights vested in Celltech (other
than Adair Patent Rights) and in any third parties in order to exploit the
rights granted herein.

 

7.4                                 The obligations of the Licensee under this
clause 7 shall survive the termination of this Agreement for whatever reason.

 

8.                                      SECURITY/CONFIDENTIALITY

 

8.1                                 Both parties undertake and agree not at any
time for any reason whatsoever to disclose or permit to be disclosed to any
third party or make use of or permit to be

 

7

--------------------------------------------------------------------------------


 

made use of any trade secrets or confidential information relating to the
business affairs or finances of the other which comes into their possession
pursuant to this Agreement save as may be expressly permitted hereunder and then
only having imposed corresponding obligations of confidence upon the recipient.

 

8.2                                 The obligations of confidence referred to in
this clause 8 shall not extend to any information which:

 

8.2.1        is or shall become generally available to the public otherwise than
by reason of a breach by the recipient party of the provisions of this clause 8;

 

8.2.2        is known to the recipient party and is at its free disposal prior
to its receipt from the other;

 

8.2.3        is subsequently disclosed to the recipient party without
obligations of confidence by a third party owing no such obligations in respect
thereof.

 

8.2.4        is required to be disclosed by order of a court or governmental
agency or authority or for regulatory purposes or to meet the requirements of
any Stock Exchange to which the parties may be subject provided that the party
making such disclosure shall without delay notify the other party in writing of
such requirement to make disclosure and shall not make such disclosure prior to
such notification to the other party.

 

8.3           The obligations of each party under this clause 8 shall survive
the termination of this Agreement for whatever reason.

 

8.4           Notwithstanding the foregoing, Licensee may provide confidential
information to its sub-licensees, contract manufacturers of Product, marketing
and distribution partners for Product always provided that such sub-Licensees,
contract manufacturers and partners are bound by obligations of confidentiality
and limited use equivalent to those of Licensee herein.

 

9.                                      TERM

 

9.1                                 Subject to the provisions for earlier
termination contained herein, this Agreement shall commence on the Commencement
Date and shall continue until expiry of the last to expire of the Adair Patent
Rights.

 

10.                               TERMINATION

 

10.1                           Subject to the provisions of clause 11.3:

 

10.1.1      Either Celltech or the Licensee may terminate this Agreement
immediately by notice in writing to the other if the other party commits a
breach of this Agreement which in the case of a breach capable of remedy shall
not have been remedied by such other party within 30 days of the receipt by the
other of a notice identifying the breach and requiring its remedy; or

 

8

--------------------------------------------------------------------------------


 

10.1.2                  Intentionally omitted.

 

10.2                           Licensee shall have the right to terminate the
Agreement at any time by thirty (30) days prior written notice to Celltech.

 

11.                               CONSEQUENCES OF TERMINATION

 

11.1                           If this Agreement is terminated for any reason,
any and all licences granted hereunder shall terminate with effect from the date
of termination.

 

11.2                           If this Agreement is terminated, any
sub-licensees of the Licencee may request, and if requested and if Celltech
agrees, obtain its own licence under the Adair Patent Rights for Product in the
Field directly with Celltech on the same terms and conditions as herein
contained.

 

11.3                           Termination of this Agreement for whatever reason
or expiration of this Agreement shall not affect the accrued rights of the
parties arising in any way out of this Agreement as at the date of termination
and in particular but without limitation the right to recover damages against
the other and all provisions which are expressed to survive this Agreement shall
remain in full force and effect.

 

12.                               ASSIGNMENT

 

12.1                           Subject to the provisions of clause 12.2 below
and save as otherwise provided herein neither party shall assign, transfer,
charge, sub-contract or in any other manner make over to any third party the
benefit and/or burden of this Agreement without the prior written consent of the
other which consent shall not be unreasonably withheld or delayed.

 

12.2                           Celltech shall be entitled without the prior
written consent of the Licensee to assign, transfer, charge or in any manner
make over the benefit and/or burden of this Agreement to an Affiliate or to any
50/50 joint venture company where it is the beneficial owner of 50% of the
issued share capital thereof or to any company with which it may merge or to any
company to which it may transfer substantially all of its assets and
undertaking.

 

12.3                           This Agreement shall be binding upon the
successors and assigns of the parties hereto and the name of a party appearing
herein shall be deemed to include the names of its successors and assigns
provided always that nothing herein shall permit any assignment by either party
except as expressly provided herein.

 

13.                               GOVERNING LAW AND JURISDICTION

 

13.1                           The validity, construction and performance of
this Agreement shall be governed by English law.

 

13.2                           All disputes, claims or proceedings between the
parties relating to the validity, construction or performance of this Agreement
shall be subject to the jurisdiction

 

9

--------------------------------------------------------------------------------


 

of the laws of England to the jurisdiction of whose courts the parties hereto
submit.  Each of the parties consents to the award or grant of any relief in any
such proceedings before the High Court of Justice in England.  Either party
shall have the right to take proceedings in any other jurisdiction for the
purposes of enforcing a judgement or order obtained from a Court of Justice in
England.

 

14.                               FORCE MAJEURE

 

14.1         Neither party shall be in breach of this Agreement if there is any
total or partial failure of performance by it of its duties and obligations
under this Agreement occasioned by any act of God, fire, earthquake, act of
government or state, war, civil commotion, insurrection, embargo, prevention
from or hindrance in obtaining any raw materials, energy or other supplies,
labour disputes of whatever nature and any other reason beyond the control of
either party.  If either party is unable to perform its duties and obligations
under this Agreement as a direct result of the effect of one of such reasons,
such party shall give written notice to the other of such inability stating the
reason in question.  The operation of this Agreement shall be suspended during
the period (and only during the period) in which the reason continues. 
Forthwith upon the reason ceasing to exist the party relying upon it shall give
written advice to the other of this fact.  If the reason continues for a period
of more than 90 days and substantially affects the commercial basis of this
Agreement, the party not claiming under this clause 14 shall have the right to
terminate this Agreement upon giving 60 days written notice of such termination
to the other party.

 

15.                               ILLEGALITY

 

15.1         If any provision or term of this Agreement or any part thereof
shall become or be declared illegal, invalid or unenforceable for any reason
whatsoever, including but without limitation by reason of the provisions of any
legislation or other provisions having the force of law or by reason of any
decision of any Court or other body or authority having jurisdiction over the
parties hereto or this Agreement including the EC Commission or the European
Court of Justice, such terms or provisions shall be divisible from this
Agreement and shall be deemed to be deleted from this Agreement in the
jurisdiction in question provided always that if any such deletion substantially
affects or alters the commercial basis of this Agreement either party shall have
the right to terminate this Agreement upon giving 60 days written notice of such
termination to the other party.

 

16.                               ENTIRE AGREEMENT/AMENDMENT/WAIVER/PRESS
RELEASES/COSTS

 

16.1         This Agreement embodies and sets forth the entire agreement and
understanding of the parties and supersedes all prior oral or written
agreements, understandings or arrangements relating to the subject matter of
this Agreement.  Neither party shall be entitled to rely on any agreement,
understanding or arrangement which is not expressly set forth in this Agreement.

 

10

--------------------------------------------------------------------------------


 

16.2                           This Agreement shall not be amended, modified,
varied or supplemented except in writing signed by duly authorised
representatives of the parties.

 

16.3                           No failure or delay on the part of either party
hereto to exercise any right or remedy under this Agreement shall be construed
or operated as a waiver thereof nor shall any single or partial exercise of any
right or remedy under this Agreement preclude the exercise of any other right or
remedy or preclude the further exercise of such right or remedy as the case may
be.  The rights and remedies provided in this Agreement are cumulative and are
not exclusive of any rights or remedies provided by law.

 

16.4                           The text of any press release or other
communication to be published by or in the media concerning the subject matter
of this Agreement shall require the approval of each party hereto.

 

16.5                           Each of the parties hereto shall be responsible
for its respective legal and other costs incurred in relation to the preparation
of this Agreement.

 

17.                               NOTICE

 

17.1                           Any notice, report or other document required or
permitted to be given under this Agreement shall be in writing and shall be
delivered in person, by courier, by mail or by facsimile and confirmed by mail,
to the address stated below and shall be effective three (3) business days after
despatch by express courier or such mailing:

 

If to Celltech:

 

Celltech Therapeutics Ltd

 

 

216 Bath Road

 

 

Slough

 

 

Berkshire

 

 

SL 1 4EN, England

 

 

 

 

 

Facsimile: 01753 536632

 

 

Attention: Company Secretary

 

 

 

If to Licensee:

 

MedImmune Inc.

 

 

35 West Watkins Mill Road

 

 

Gaithersburg MD 20878

 

 

USA

 

 

 

 

 

Facsimile: 001 301 527 4201

 

 

Attention: President

 

or at such other address as Celltech or the Licensee may furnish from time to
time to the other in writing.

 

11

--------------------------------------------------------------------------------


 

17.2                           All such notices and documents shall be in the
English language.  To prove the giving of a notice or other document it shall be
sufficient to show that it was despatched.

 

18.                               INTERPRETATION

 

18.1                           The headings in this Agreement are inserted only
for convenience and shall not affect the construction hereof.

 

18.2                           Where appropriate, words denoting a singular
number only shall include the plural and vice versa.

 

18.3                           Reference to any statute or statutory provision
includes a reference to the statute or statutory provision as from time to time
amended, extended or re-enacted.

 

IN WITNESS whereof, duly authorised officers of the parties hereto have set
their hands the year first above written.

 

 

SIGNED by

)

/s/

 

for and on behalf of

)

 

CELLTECH THERAPEUTICS LIMITED

)

/s/

 

 

Title

 

 

 

 

 

 

SIGNED by

)

/s/

 

for and on behalf of

)

 

MEDIMMUNE INC.

)

/s/

 

 

Title

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

ADAIR PATENT RIGHTS

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Celltech Ref. No.:

 

PA 259

 

 

 

Title:

 

Humanised Antibodies

 

 

 

Subject Matter:

 

Recombinant human antibodies

 

 

 

Inventors:

 

Adair, John Robert

 

 

Athwal, Diljeet Singh

 

 

Emtage, John Spencer

 

 

 

Priority Application Date:

 

21st December 1989

Earliest Publication Date/No:

 

11th July 1991/WO91/09967

 

Territory

 

Application Date

 

Application No.

 

Patent No.

 

Expiry Date

 

 

 

 

 

 

 

 

 

 

 

Australia

 

21.12.90

 

69740/91

 

646009

 

21.12.10

 

Australia (divisional)

 

21.12.90

 

64612/94

 

664801

 

21.12.10

 

Bulgaria

 

21.12.90

 

95018

 

60462

 

21.12.10

 

Canada

 

06.03.91

 

2037607.4

 

 

 

 

 

Canada (divisional)

 

06.03.91

 

2129219

 

 

 

 

 

*Europe

 

21.12.90

 

91901433.2

 

0460167

 

21.12.10

 

*Europe (divisional-1)

 

21.12.90

 

94104042.0

 

 

 

 

 

*Europe (divisional-2)

 

21.12.90

 

94202090.0

 

 

 

 

 

Finland

 

21.12.90

 

913926

 

 

 

 

 

Hungary

 

21.12.90

 

2734/91

 

 

 

 

 

Japan

 

21.12.90

 

501864/91

 

 

 

 

 

Norway

 

21.12.90

 

913228

 

 

 

 

 

Romania

 

21.12.90

 

148282

 

 

 

 

 

South Korea

 

21.12.90

 

700949/91

 

 

 

 

 

United Kingdom

 

21.12.90

 

9117612.3

 

2246570

 

21.12.10

 

United Kingdom (divisional)

 

21.12.90

 

9318912.4

 

2268745

 

21.12.10

 

USA

 

21.12.90

 

08/303569

 

 

 

 

 

USA

 

21.12.90

 

tba

 

 

 

 

 

USA (divisional)

 

21.12.90

 

[***]

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Includes:  Austria, Belgium, Denmark, France, Germany, Greece, Italy,
Liechtenstein, Luxembourg, Netherlands, Spain, Sweden, Switzerland, United
Kingdom

 

--------------------------------------------------------------------------------